     Case 19-34054-sgj11 Doc 1796-20 Filed 01/22/21                   Entered 01/22/21 16:43:17           Page 1 of 2




From:                              JP Sevilla
Sent:                              Monday, October 26, 2020 4:23 PM
To:                                Isaac Leventon
Subject:                           RE: Notes                                                                   SE20
This covers everything and is consistent with my understanding.




From: Isaac Leventon <ILeventon@HighlandCapital.com>
Sent: Monday, October 26, 2020 3:17 PM
To: JP Sevilla <JSevilla@HighlandCapital.com>
Subject: FW: Notes

Please let me know if this is consistent with your understanding of what we just discussed.

From: Isaac Leventon
Sent: Monday, October 26, 2020 3:04 PM
To: Isaac Leventon <ILeventon@HighlandCapital.com>
Subject: Notes

Notes: Call between Jim Seery and Isaac Leventon and JP Sevilla from 1:43 pm CT to 2:50 pm CT. At 2:50 pm CT, Sevilla
changed to another subject with Seery, with Leventon listening. The topic switched back to the Release Language at
approximately 2:58 pm, and then Leventon dropped from the call at 3:01 pm.

       These notes were drafted as I was on the call and represent, to the best of my ability, the verbatim recordation
        of Seery’s statements on the call.

Compensation POCs

We have through 2020 paid all deferred comp claims that were due this year, except for the Four. The way we have
structured the plan, those four payments would be treated as 85 cents of what was due this year. The Deferred Comp
beyond that, you may have a claim as of Feb. 2021, but you are not there, you don’t get it.

If folks go to work for Jim, there may be an arrangement with Jim that is up to Jim, if they don’t, it was as if they were
terminated or left. That treatment is the same for everyone.

You can opt into the $1m convenience class, and get 85 cents. Or you can be a GUC and get paid with everyone else
over the next 2 years.

Indemnification claims are to be bifurcated between pre- and post-petition amounts.

Releases

Releases have three components

    1) Apply to everyone, do not signal anyone out
    2) They exclude bad acts, gross negligence and willful misconduct
                                                              1
      Case 19-34054-sgj11 Doc 1796-20 Filed 01/22/21                                      Entered 01/22/21 16:43:17                     Page 2 of 2
     3) Exclude typical bankruptcy causes of action, such as fraudulent conveyances and preferences.
     4) Finally, they are conditioned on, they are revocable, if you don’t help with the asset monetization or claim
        defenses. Which really relate to HarbourVest, Daugherty, UBS. The asset monetization. “to be clear, I don’t
        know any claims against any employees. I am mindful of the craftiness Terry and his lawyers coming up with a
        last set of claims, so I have been pushing hard on the releases. It has evolved in negotiations: The UCC wanted
        only to give releases f you cooperate with the litigation trustee. Since we filed the plan, this will effectively
        move them to some different job with NexPoint, and “they have been doing this in reliance on this type of
        plan.” Litigating against HarbourVest and UBS would be valuable. We had to have a quid pro quo

Claimant Trust assts are different than the Litigation Trust assets.

The business intent was not to have the Cooperation Obligation include the Estate Causes. We will get the language
changed in the release section to exclude Litigation Trust Assets. “I will make sure that’s fixed.” There is a difference if
Jim wants to continue to sue Terry or Acis, I won’t help, but there is a difference when I want to sue Jim. “ I want to
make sure that is really clear. That is the sticking point with the Committee.”

[I asked for clarification on next steps]. I will have him reach out to you regarding a specific fix. “We very specifically
rejected what the committee was demanded. We put in the part with helping with the assets and claims” to respond to
5th Circuit precedent. [Who is him?] Greg Demo at Pachulski. He is going to need to make this change today, before
tomorrow’s hearing. This should come as no surprise to the Committee.

ISAAC LEVENTON          |   ASSISTANT GENERAL COUNSEL




300 Crescent Court | Suite 700 | Dallas, Texas 75201
O: 972.628.4100 | D: 972.419.4482 | F: 972.628.4147
ileventon@highlandcapital.com | www.highlandcapital.com




PRIVILEGE WARNING: The sender or recipient of this message is a member of the legal department at Highland Capital Management. This message and any
attachments hereto may constitute attorney work product or be protected by the attorney-client privilege. Do not disclose this message or any attachments hereto
without prior consent of a member of the legal department at Highland Capital Management.




PRIVILEGE WARNING: The sender or recipient of this message is a member of the legal department at Highland Capital Management. This message and any
attachments hereto may constitute attorney work product or be protected by the attorney-client privilege. Do not disclose this message or any attachments hereto
without prior consent of a member of the legal department at Highland Capital Management.




                                                                                2
